o Oo IN DO FF WD NY

NO NO NO NO NO NO NO ND NO HF FF FF KF FEF HP OO FO OSU Ee
ao nN Dn On F&F WO NYO | TD O fF aI DB vn FP WO NO KH CS

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
KEVIN LEE KENNEDY, Case No. 3:17-CV-0468-MMD-CBC
Plaintiff, ORDER
V.
DAN WATTS, et al.,

Defendants.

 

Before the court is the NDOC defendants’ motion for leave to file confidential
documents under seal in support of defendants’ motion for summary judgment. (ECF No.
93).

“Historically, courts have recognized a general right to inspect and copy public
records and documents, including judicial records and documents.” See Kamakana v.
City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (internal quotation
marks and citation omitted). “Throughout our history, the open courtroom has been a
fundamental feature of the American judicial system. Basic principles have emerged to
guide judicial discretion respecting public access to judicial proceedings. These principles
apply as well to the determination of whether to permit access to information contained in
court documents because court records often provide important, sometimes the only,
bases or explanations for a court’s decision.” Oliner v. Kontrabecki, 745 F.3d 1024, 1025
(9th Cir. 2014) (quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165,
1177 (6th Cir. 1983)).

Documents that have been traditionally kept secret, including grand jury transcripts
and warrant materials in a pre-indictment investigation, come within an exception to the

general right of public access. See Kamakana, 447 F.3d at 1178. Otherwise, “a strong

 
oOo CO IN DBD ON Fe WD NY

NO wo NO NO HD WN NO NO NO F- FSF FF KF FP Pe PO St
oo SN DB On FF WO NY YK DBD OO DH NIT DH Wn BP WOW NYO KH CO

 

presumption in favor of access is the starting point.” /d. (internal quotation marks and
citation omitted). “The presumption of access is ‘based on the need for federal courts,
although independent—indeed, particularly because they are independent—to have a
measure of accountability and for the public to have confidence in the administration of
justice.” Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1096 (9th Cir.
2016), cert. denied, 137 S.Ct. 38 (Oct. 3, 2016) (quoting United States v. Amodeo
(Amodeo II), 71 F.3d 1044, 1048 (2nd Cir. 1995); Valley Broad Co. v. U.S. Dist. Court-D.
Nev., 798 F.2d 1289, 1294 (9th Cir. 1986)).

There are two possible standards a party must address when it seeks to file a
document under seal: the compelling reasons standard or the good cause standard. See
Center for Auto Safety, 809 F.3d at 1096-97. Under the compelling reasons standard, “a
court may seal records only when it finds ‘a compelling reason and articulate[s} the factual
basis for its ruling, without relying on hypothesis or conjecture.” /d. (quoting Kamakana,
447 F.3d at 1179). “The court must then ‘conscientiously balance[ ] the competing
interests of the public and the party who seeks to keep certain judicial records secret.” /d.
“What constitutes a ‘compelling reason’ is ‘best left to the sound discretion of the trial
court.” Id. (quoting Nixon v. Warner Comm., Inc., 435 U.S. 589, 599 (1978)). “Examples
include when a court record might be used to ‘gratify private spite or promote public
scandal,’ to circulate ‘libelous’ statements, or ‘as sources of business information that
might harm a litigant’s competitive standing.” Id. (quoting Nixon, 435 U.S. at 598-99).

Center for Auto Safety described the good cause standard, on the other hand, as
the exception to public access that had been applied to “sealed materials attached to a
discovery motion unrelated to the merits of a case.” /d. (citing Phillips ex rel. Estates of
Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213-14 (9th Cir. 2002)). “The ‘good cause
language comes from Rule 26(c)(1), which governs the issuance of protective orders in
the discovery process: ‘The court may, for good cause, issue an order to protect a party
or person from annoyance, embarrassment, oppression, or undue burden or expense.”

Id. (citing Fed. R. Civ. P. 26(c)).

 
oO eH HN DD nO FR WO NYO

NO NO NO BR NO NYO NO KROQ RO mm ee et
Oo SN DBO AW BP Ww NY KFKF& DS Oo DW HN DB WW FBP WO NO KF OC

 

The Ninth Circuit has clarified that the key in determining which standard to apply
in assessing a motion for leave to file a document under seal is whether the documents
proposed for sealing accompany a motion that is “more than tangentially related to the
merits of a case.” Center for Auto Safety, 809 F.3d at 1101. If that is the case, the
compelling reasons standard is applied. If not, the good cause standard is applied.

Here, defendants seek to file exhibits under seal in connection with their motion
for summary judgment (ECF No. 92) which is unquestionably “more than tangentially
related to the merits of a case.” Therefore, the compelling reasons standard applies.

Defendants seek leave to file plaintiffs PSI report under seal because these
records contain relevant, yet sensitive information, which have been long considered to
be confidential documents which inmates are prohibited from keeping in their cells for
reasons of security and safety. Courts generally defer to the judgement of prison officials
in the matters of security. Bell v. Wolfish, 441 U.S. 520, 547 (1979). See also Norwood
v. Vance, 591 F.3d 1062, 1066 (9"" Cir. 2009).

Balancing the need for the public’s access to information regarding plaintiff's
records against the need to promote plaintiffs confidentiality and institutional safety and
security weighs in favor of sealing these exhibits. Therefore, defendants’ motion to seal
(ECF No. 93) is GRANTED. The exhibit (ECF No. 94) is filed and shall remain under
seal.

IT IS SO ORDERED.
DATED: [ 2} 22 ZEA

 

 
